           Case 2:20-mj-00143-jmc Document 1-1 Filed 12/04/20 Page 1 of 3




                                          ATTACHMENT A


       The property to be searched is 54 Spruce St., Apt. 6, Burlington, Vermont, the TARGET

PREMISES. The TARGET PREMISES is an apartment within a multi-level, multi-family

dwelling. The building is painted white with red trim, with a main entryway on Spruce St. accessed

by red doors. A black "54" over white is located aside from the red doors at the main entryway.

Inside, apartments are identified by numbers affixed to or around doors. On the third floor, a black

"6" is affixed to an apartment door.
Case 2:20-mj-00143-jmc Document 1-1 Filed 12/04/20 Page 2 of 3
Case 2:20-mj-00143-jmc Document 1-1 Filed 12/04/20 Page 3 of 3
